DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following features:
wherein when the trigger member is not actuated, the air enters the internal space through the first pipe to generate a first direction force for pushing the actuating valve, the air enters the internal space through the second pipe to generate a second direction force for pushing the actuating valve, the first direction force is greater than the second direction force, and the actuating valve is maintained at the first position so as to prevent the air from flowing into the third pipe from the second pipe; when the trigger member is pressed, the air in the first pipe is released through the trigger member, so that the second direction force is greater than the first direction force, the actuating valve is pushed to be positioned at the second position, and the air is allowed to flow into the third pipe and then into the pallet clamp cylinder through the second pipe, so that the pallet clamp is actuated to clamp a workpiece
Of the prior art Huang et al. (US Patent 8,998,056 B2) is deemed to be the most relevant.  Huang discloses a similar pneumatic nailer with a pallet clamp controlling member.  While Huang has an actuating valve 31 which has first and second positions which transitions depending on whether the trigger is pulled, it does not disclose a first and second pipe which create opposing first and second direction forces on the value so as to actuate it.  While tube 37 could be considered a first pipe that creates a force on actuating valve 31 to move it when the trigger is pulled, it does not exert a force when the trigger is released (col. 4 lines 59-60 – “air stops flowing”).  Additionally, there is no disclosure in Huang as to tube 36 creating a second directional force in opposition to the force created by tube 37.  Tube 36 is what would need to be the second pipe, but it is missing this feature of the claimed second pipe.  For these reasons Huang is not deemed to read on the claimed subject matter and the prior art does not provide for a teaching reference to remedy this deficiency.
The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally relates to the field of nailer devices which have pneumatic clamping mechanisms attached to them.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731